Citation Nr: 0327630	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine disorders.

5.  Entitlement to an increased disability rating for 
temporomandibular joint (TMJ) dysfunction with headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

In March 2000, the Board remanded the case for the RO to 
consider newly submitted evidence.  

In November 2000, the Board found that new and material 
evidence had not been received to reopen the claims of 
service connection for a left knee disability, deviated 
septum and cervical, thoracic and lumbar spine disorders.  
The issues of service connection for hemorrhoids and 
increased rating for TMJ dysfunction with headaches were 
remanded for additional development.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a July 2001 order, the Court granted VA's motion for 
remand, vacating the Board's decision and remanding for 
additional proceedings.  

In May 2002, the Board reopened the previously denied claims 
of service connection for a left knee disability, deviated 
septum, and disorders of the cervical, thoracic, and lumbar 
spine.  Thereafter, in January 2003, the Board remanded these 
issues to the RO for further development.  


REMAND

As noted in VA's motion for remand, during the course of this 
appeal there was a significant change in VA law.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Records show the veteran has not been given adequate notice 
of the VCAA and specifically how it applies to his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain a waiver from the 
appellant.  

Pursuant to the January 2003 remand from the Board, 
additional evidence, including a VA examination report and 
private treatment records have been received.  Additionally, 
the evidence with respect to the veteran's claim of service 
connection for hemorrhoids and increased rating for 
temporomandibular dysfunction with headaches has also been 
received.  This evidence has not been considered by the RO 
and the veteran has not waived such consideration.  Moreover, 
in an April 2002 letter from the veteran's attorney, AOJ 
consideration is specifically not waived on the veteran's 
behalf.  Thus, pursuant to the decision of the Federal 
Circuit in DAV, a remand is required for consideration of 
this evidence by the AOJ.  Indeed, it appears that this case 
was sent to the Board inadvertently from the VA Medical 
Center where the veteran was examined.  

In addition to the decision in DAV, the Federal Circuit also 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed a decision 
to be made before the one-year period had expired for 
submitting new evidence with the proviso that if the 
information or evidence was subsequently provided within the 
one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (PAV).  Accordingly, the Board finds 
that further action is warranted in light of the Federal 
Circuit decision in PAV.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claim, as well as the 
evidence he is to provide and VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should further advise him of the 
period of time within which any 
additional information or evidence must 
be received.  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should conduct any additional 
development ordered in the previous Board 
remands.    

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

